United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-1066
                                   ___________

Sherrie L. Howe,                      *
                                      *
            Appellant,                *
                                      * Appeal from the United States
     v.                               * District Court for the Western
                                      * District of Missouri.
Michael J. Astrue,                    *
Commissioner of Social Security,      * [UNPUBLISHED]
                                      *
            Appellee.                 *
                                 ___________

                             Submitted: October 5, 2009
                                Filed: October 8, 2009
                                 ___________

Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Sherrie L. Howe appeals the district court’s1 order affirming the denial of
disability insurance benefits. Howe alleged disability since July 2003 from a pinched
sciatic nerve and problems with her low back and left knee. Following a February
2006 hearing, where Howe was counseled and added depression as a basis for
disability, an administrative law judge (ALJ) determined that (1) Howe’s severe


      1
      The Honorable James C. England, United States Magistrate Judge for the
Western District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
impairments--depression/anxiety, back pain, and knee pain with evidence of cartilage
and meniscus damage--did not meet or equal the requirements of any listing; (2) her
subjective complaints were not credible; (3) her residual functional capacity (RFC)
precluded return to her past relevant work; but (4) based on the testimony of a
vocational expert (VE) in response to a hypothetical the ALJ posed, Howe could
perform other specified jobs existing in substantial numbers in Missouri and
nationally. The Appeals Council denied review, and the district court affirmed.
Having carefully reviewed the record, including the new evidence offered to the
Appeals Council, we find no basis for reversal. See Van Vickle v. Astrue, 539 F.3d
825, 828 & n.2 (8th Cir. 2008) (standard of review).

       Contrary to Howe’s contention, the mental RFC findings of Howe’s treating
psychiatrist Donald Simmons were not conclusive, because they were inconsistent
with his treatment records--which were transcribed for the Appeals Council--and with
Dr. Simmons’s May 2004 report to a Social Security Administration (SSA)
psychologist.2 See Finch v. Astrue, 547 F.3d 933, 936 (8th Cir. 2008) (treating
physician’s well-supported opinion is generally accorded substantial weight, but it is
not conclusive, as record must be evaluated as whole); Juszczyk v. Astrue, 542 F.3d
626, 632 (8th Cir. 2008) (ALJ properly rejected treating doctor’s assessment of
claimant’s mental limitations in part because assessment was inconsistent with
doctor’s own treatment notes). To the extent Howe’s remaining arguments are
developed sufficiently to warrant review, see JCB, Inc. v. Union Planters Bank, NA,
539 F.3d 862, 875 n.8 (8th Cir. 2008), the ALJ’s credibility determination is entitled
to deference as it is supported by several valid reasons, see Goff v. Barnhart, 421 F.3d
785, 792 (8th Cir. 2005); the ALJ’s RFC findings included limitations from emotional
problems which are consistent with the record, see Moore v. Astrue, 572 F.3d 520,

      2
       Howe provided the Appeals Council with Dr. Simmons’s letter denying
recollection of a statement he made to the SSA psychologist, but Dr. Simmons signed
the report-of-contact form the SSA sent him, and it reflects that Howe’s prognosis was
good with continued treatment compliance.

                                          -2-
523 (8th Cir. 2009) (ALJ should determine RFC based on medical records,
observations of treating physicians and others, and claimant’s description of her
limitations); and we find no support for Howe’s suggestion that the requirements for
the jobs the VE identified are incompatible with limitations outlined in the ALJ’s
hypothetical.

      Accordingly, we affirm.
                     ______________________________




                                        -3-